United States Court of Appeals

                                                                 Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 F I L E D
                                                               March 28, 2007
                             No. 07-70007


                                                           Charles R. Fulbruge III
ROY LEE PIPPIN                                                     Clerk
                  Plaintiff - Appellant

     v.

NATHANIEL QUARTERMAN; JOHN DOE, Warden, TDCJ-ID, Walls Unit; JOHN
DOE, Executioner, TDCJ-ID, Walls Unit; RICK PERRY, Governor,
State of Texas

                  Defendants - Appellees


         Appeal from the United States District Court for the
                 Southern District of Texas, Houston
                              H007-0982



Before KING, HIGGINBOTHAM, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Roy Lee Pippin is scheduled to be

executed by the State of Texas on March 29, 2007.

     Pippin was convicted of murdering more than one person

during the same criminal transaction and murdering one of the

victims during the course of a kidnapping.     Pippin was sentenced



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that

this opinion should not be published and is not precedent except

under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
to death.   The Texas Court of Criminal Appeals affirmed his

conviction and sentence.   Pippin v. State, No. 72,252 (Tex. Crim.

App. May 21, 1997).   Pippin unsuccessfully petitioned for state

and federal habeas corpus relief.    See generally Pippin v.

Dretke, 434 F.3d 782 (5th Cir. 2005), cert denied, 127 S. Ct. 351

(2006).

     Pippin, acting pro se, filed an action in district court on

March 23, 2007, challenging the combination of drugs used by the

State of Texas to administer lethal injections.     Pippin asserted

that the drugs may paralyze but not produce unconsciousness,

constituting cruel and unusual punishment.     The district court

dismissed Pippin’s complaint for failure to state a claim upon

which relief can be granted, holding that Pippin was dilatory in

raising his challenge to the drug combination used.     Pippin v.

Quarterman, No. H007-0982 (S.D. Tex. Mar. 26, 2007).     We affirm

the district court’s final judgment entered March 26, 2007, for

essentially the reasons given in its Memorandum and Order.     See

Harris v. Johnson, 376 F.3d 414 (5th Cir. 2004).

     AFFIRMED.   Pippin’s motion for a stay of execution is

DENIED.   The mandate shall issue forthwith.




                                 2